Citation Nr: 9930510	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of initial disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 through 
August 1969.  His appeal ensues from rating decisions issued 
in August 1995 and November 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board initially notes that during the July 1999 travel 
board hearing held before the undersigned, the veteran 
appeared to raise a service connection claim for headaches 
that he alleges he has experienced since his period of active 
service.  This matter has not been certified for appellate 
review and is therefore not currently before the Board.  
However, the Board refers this matter to the RO for 
consideration and appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence sufficient to decide equitably this appeal.

2.  The veteran's PTSD is manifested by nightmares, sleep 
disturbance, an inability to control anger, panic attacks, 
irritability, mood swings, concentration problems, 
hypervigilance and exaggerated startle response.  The veteran 
has been shown to be demonstrably unable to obtain or retain 
employment as a result of his PTSD.  

3.  While the veteran has been found pursuant to the Board's 
decision this date to be entitled to a 100 percent disability 
evaluation for PTSD at this time, he has not established the 
permanency of the total disability for purposes of 
entitlement to a permanent and total disability evaluation 
for pension purposes.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (1999), 4.125-4.132, 
Diagnostic Code 9411 (1996).

2.  The requirements for entitlement to a permanent and total 
disability evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from rating decisions issued in 
August 1995 and November 1997.  In August 1995, the RO denied 
the veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes.  The veteran 
filed a notice of disagreement (NOD) and a timely substantive 
appeal from this denial.  In a November 1997 rating decision, 
the RO granted service connection for PTSD and assigned an 
initial disability evaluation of 30 percent effective from 
April 7, 1995; an evaluation of 100 percent for the period 
July 11, 1995 to January 1, 1996 and an evaluation of 30 
percent effective January 1, 1996.  The veteran alleges that 
the evaluation initially assigned his PTSD should be 
increased to reflect more accurately the severity of his 
symptomatology.  Accordingly, the Board of Veterans' Appeals 
(Board) is to consider the entire period of the veteran's 
disability in order to provide for the possibility of staged 
ratings.  Staged ratings are ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran also contends that he is 
entitled to a permanent and total disability evaluation for 
pension purposes.


I.  Entitlement to an Increased Evaluation for PTSD currently 
evaluated as 30 percent disabling.

The veteran's allegation that he is entitled to an increased 
evaluation for PTSD, standing alone is sufficient to 
establish a well-grounded claim for a higher evaluation under 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, as the 
revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date. Rhodan v. 
West, 12 Vet. App. 55 (1998).  In other words, the Board must 
review the evidence dated prior to November 7, 1996, only in 
light of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran 

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was warranted where there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board recognizes that the term 
"definite" as it relates to the level of impairment under 
former DC 9400, has been defined as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993).  A 50 percent evaluation was assignable 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Finally, a 100 
percent evaluation required a showing that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  In Johnson v. Brown, 7 Vet. App. 95 (1994), the 
United States Court of Appeals for Veterans Claims held that 
the criteria for a 100 percent rating are each an independent 
basis for granting a 100 percent rating. 

Under the revised criteria, effective from November 7, 1996 
to the present, a 30 percent evaluation under DC 9411 is 
warranted with the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran's service personnel file reveals that he was 
involved in three separate counteroffensives during his 
period of active service, including the TET counteroffensive 
in Vietnam.  Additionally, while in Vietnam the veteran's 
sergeant was killed performing a mission originally assigned 
to the veteran. 

Post-service VA treatment records reveal that the veteran was 
hospitalized from April 1995 through November 1995.  In April 
1995, upon admission the veteran was diagnosed with cocaine 
dependency, a history of alcohol abuse and possible PTSD.  
His diagnosis upon discharge was Axis I: cocaine dependency 
and PTSD; Axis II and III: no diagnosis; Axis IV: moderate 
stressors and Axis V: a GAF of 45, with the highest of the 
year being 60.  The veteran was described as having no 
looseness of associations.  His affect was appropriate, his 
intellectual faculties were intact and there was no evidence 
of thought disorder. 

The veteran was hospitalized again in July 1995.  At that 
time he was diagnosed with chronic PTSD, headaches, low back 
pain, periodontitis and dental caries.  The VA Discharge 
Summary reflects that the veteran reported feeling scared 
about returning to live in the community.  The veteran 
indicated that he had difficulty sleeping and that he was 
irritable and verbally abusive.  Additionally, he reported 
experiencing nightmares and stated that he could not maintain 
employment due to his problems with authority figures.  It 
was noted by the physician that the veteran was not 
employable.  He was released to live with his mother.

In August 1997, the veteran underwent a VA examination.  The 
veteran was described as being well-groomed and cooperative.  
He reported that he was employed as a waiter for the past 
three weeks, but stated that he was taking time off from work 
because he believed his supervisor was "picking on him."  
The veteran reported that he had held approximately seven 
jobs in the previous six months.  The veteran complained of 
nightmares, sleep disturbance, recurrent memories of Vietnam, 
hypervigilance, exaggerated startle response, anger, 
difficulty concentrating, survivor guilt, and diminished 
interest in significant activities.  The veteran reported 
that when he was unable to sleep, he would go to a local park 
with a Bowie knife, hoping to catch a burglar known to be in 
the neighborhood.  He analogized this activity with the night 
patrols that he performed in Vietnam.  The veteran reported 
having no friends and he was unable to maintain employment 
because he became angry at authority figures.  A mental 
status examination revealed that the veteran spoke softly, 
slowly and often digressed.  The examiner described him as 
being obsessive-compulsive in terms of talking about Vietnam.  
His mood was apathetic.  He denied current hallucinations, 
delusions, suicidal or homicidal ideations, but admitted to 
suicidal ideations in the past.  His concentration, 
attention, judgment and insight were poor, and he was easily 
distracted.  While his thinking was rational, he seemed 
confused at times.  The VA examiner indicated that the 
veteran's social and industrial adaptability were impaired, 
however it was difficult to determine the extent to which his 
PTSD symptoms were impacted by his cocaine dependence.  
Notwithstanding this, the VA examiner opined that the veteran 
would have PTSD regardless of his cocaine use.  The VA 
examiner diagnosed the veteran with Axis I: PTSD, continuous 
and cocaine dependence; Axis II: diagnosis deferred; Axis 
III: no diagnosis; Axis IV: stressors were dependency on 
mother for shelter and an inability to hold a job and Axis V: 
a GAF of 50, with a GAF of 51 during the prior year.

A Compensation and Pension Social Survey conducted in August 
1997 revealed, among other things, that the veteran was 
divorced and that he had lost contact with almost everyone 
that he cared about.

The veteran continued to receive treatment for PTSD from 
February 1998 through
May 1998.  During this time, the veteran reported 
experiencing panic attacks almost every night, having 
nightmares, insomnia, intrusive recollections and avoiding 
situations that remind him of Vietnam.  He had a restricted 
range of affect, decreased interest in current activities, 
and was hyperreactive in situations that sparked combat 
memories.  The veteran also reported that he had no friends, 
had difficulty talking with people that he did not know and 
that he tended to isolate himself.  There was no evidence of 
thought disorder, but the veteran reported being forgetful.  
It was repeatedly indicated that the veteran had difficulty 
working around other people and that he was unable to 
maintain employment.

A June 1998 statement submitted by Charles S. Clyde, L.P.C., 
reflects that Mr. Clyde provided readjustment counseling and 
therapy to the veteran at the St. Louis Vet Center.  Mr. 
Clyde reiterated that the veteran had not been able to 
achieve stability in any social system and was unable to 
maintain gainful employment.  An August 1998, statement 
submitted by Rose Johnson, M.S.W. with the St. Louis, Vet 
Center, revealed that she assisted the veteran in seeking 
employment.  She described the veteran as being unable to 
establish or maintain meaningful relationships, having an 
explosive temper and being suspicious of anyone around him.  
She also noted that the veteran was unable to maintain 
employment because of his inability to deal with others and 
authority figures. 

The veteran underwent a VA examination in November 1998.  His 
hygiene and grooming were deemed to be adequate.  During this 
examination the veteran reported attending some inpatient 
PTSD groups, but he continued to be isolated and he denied 
having any friends or participating in any church or other 
organized activities.  He again indicated that he had 
difficulty maintaining employment and stated that he did not 
like working with groups of people.  His primary complaint 
was of recurrent distressing dreams and panic attacks that 
disrupt his sleep.  He also complained of irritability, mood 
swings, concentration problems, hypervigilance and 
exaggerated startle response.  A mental status examination 
revealed that the veteran was alert and oriented in all 
spheres.  While his speech was coherent, he tended to be 
tangential in his presentation and often digressed to Vietnam 
experiences.  The veteran reported recent suicide ideation, 
and during his discussion of suicide, the veteran's affect 
remained unchanged and he even laughed several times.  The 
veteran indicated that he was responsible for caring for his 
mother and therefore this hindered him from committing 
suicide.  The veteran's fund of general knowledge was 
adequate and his immediate recall and short-term memory were 
good.  There was some tendency toward concrete reasoning and 
impulsivity.  The VA examiner diagnosed the veteran with Axis 
I: PTSD; cocaine dependence (current usage indeterminate); 
Axis II and III: deferred; Axis IV: exposure to war and 
employment instability and Axis V: GAF 50.  A GAF score of 50 
is suggestive of serious symptoms or any serious impairment 
in social, occupational, or school functioning including 
having no friends and being unable to keep a job.

In July 1999, the veteran submitted a performance appraisal 
outlining his performance from September 1998 through May 
1999 as a Social Service Worker with the State of Missouri 
and documenting his resignation.  The veteran waived RO 
consideration of this additional evidence.  The appraisal 
reveals that the veteran's job performance fell below what 
would be expected of a trained, experienced employee.  

During the July 1999 travel board hearing, the veteran 
testified that he was currently taking an anti-depressant for 
PTSD.  He also testified that he continued to have difficulty 
controlling his anger and that he did not believe he would be 
able to obtain gainful employment.

In this case, the record is replete with evidence that the 
veteran is unable to obtain and retain employment secondary 
to his PTSD.  As previously discussed, under the old 
criteria, the inability to obtain or retain employment 
constitutes an independent basis for granting a 100 percent 
disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).  Therefore, based on the evidence of record, the 
Board concludes that the veteran is entitled to a 100 percent 
disability rating under the old criteria.  Consequently, it 
is not necessary to evaluate the evidence in terms of the new 
criteria effective from November 7, 1996 to the present, as 
the veteran is receiving the most favorable benefit possible 
under the old criteria.

II.  Entitlement to permanent and total disability evaluation 
for pension purposes.

The Board initially notes that the veteran has submitted a 
well-grounded claim for a permanent and total disability 
evaluation for pension purposes.  A disability pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.342 (1999).  There are three regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  First, pursuant to the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of lifetime impairment, which is 
sufficient to render impossible for the "average person" 
the ability to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502.  This requires rating each nonservice-
connected disorder under the appropriate diagnostic code, and 
then combining the ratings to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, he will be considered permanently and 
totally disabled for pension purposes.  38 C.F.R. § 4.15 
(1998).

Additionally, a veteran may be deemed permanently and totally 
disabled for pension purposes even in the absence of a 100 
percent schedular evaluation, by establishing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R. § 4.17.  When establishing permanent and 
total disability in this manner, the Board must give full 
consideration to unusual physical or mental defects on a case 
by case basis.  38 C.F.R. § 4.15.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more.  If there are two or more disabilities, one of the 
disabilities must bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Finally, if the veteran's disability ratings fail to meet the 
aforementioned percentages, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis.  To establish permanent and total disability 
on an extra-schedular basis the veteran must show that he is 
unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

In the present case, the Board has concluded that the veteran 
is entitled to a 100 percent schedular disability evaluation 
for his service-connected PTSD at this time.  The record also 
indicates that the veteran claims that he suffers from 
multiple nonservice-connected disabilities including lumbar 
strain, residuals of a left biceps muscle rupture, residuals 
of a fractured right ankle, myopic astigmatism/presbyopia and 
hemorrhoids.  However, the Board notes that with respect to 
the PTSD, the permanency of the total disability has not been 
established, and the record does not indicate nor does the 
veteran contend that his nonservice-connected disabilities 
result in permanent and total disability.  As such, the 
veteran's claim for pension must be denied and no further 
discussion of each of the veteran's disabilities is required 
in connection with the pension claim, because the veteran has 
been awarded compensation, which is the greater benefit. 


ORDER

1.  An evaluation of 100 percent for PTSD is granted subject 
to the criteria which govern the payment of monetary awards.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes is denied.

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

